UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7118


CHARLES E. RASH, a/k/a Charles Emmanuel Rash,

                Petitioner - Appellant,

          v.

PATRICIA STANSBERRY, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cv-00836-HEH)


Submitted:   December 20, 2011            Decided:   December 23, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Emmanuel Rash, Appellant Pro Se.      Jonathan Holland
Hambrick, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles    E.   Rash,    a    federal   prisoner,   appeals    the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.              We have reviewed the record

and find no reversible error.                Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.            Rash v. Stansberry, No. 3:10-cv-

00836-HEH   (E.D.     Va.   July   22,   2011).     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                         2